 

Exhibit 10.1

EXACT Sciences Corporation

Non-Employee Director Compensation Policy

The purpose of this Director Compensation Policy of EXACT Sciences Corporation,
a Delaware corporation (the “Company”), is to provide a total compensation
package that enables the Company to attract and retain, on a long-term basis,
high caliber directors who are not employees or officers of the Company or its
subsidiaries. For purposes of this policy, non-employee directors shall include
any director serving as an executive officer on an interim basis at the request
of the Company’s Board of Directors (the “Board”).

In furtherance of the purpose stated above, all non-employee directors shall be
paid stock compensation for services provided to the Company as set forth below:

 

Annual Retainer
(in shares of Company
common stock)

 

Executive Chairman

 

 

15,000

 

 

Chairperson

 

 

15,000

 

 

Director

 

 

10,000

 

 

 

The non-employee directors shall also be eligible to participate in the
Company’s 2000 Stock Option and Incentive Plan (the “2000 Plan”). Each
newly-elected director (i.e. each director joining the Board for the first time)
will be granted options to purchase 10,000 shares of common stock pursuant to
the 2000 Plan on the date they are elected to the Board (the “Election Option
Grant”). Election Option Grants shall vest one-third (1/3) on the first-year
anniversary of the date of grant, and then ratably thereafter on a monthly basis
over a period of twenty-four months. In addition to the Election Option Grants,
each director (including any newly-elected director who has received an Election
Option Grant) shall be granted an option to purchase 15,000 shares of common
stock pursuant to the 2000 Plan on the date of the first meeting of the Board
following each annual meeting of the Company’s stockholders (the “Annual Option
Grant”). The first Annual Option Grant received by a non-employee director
during his/her tenure on the Board vests 100% on the date of the annual meeting
of stockholders next following the date of grant. All subsequent Annual Option
Grants received by a non-employee director during his/her service on the Board
vest ratably over a period of twelve months from the date of each such grant. In
the event that a non-employee director is elected to the Board other than in
connection with an annual meeting of stockholders, the number of options granted
to such director under the first Annual Option Grant received by such
non-employee director shall be reduced by 1,250 shares for each month since the
Company’s last annual meeting of stockholders to the date of such non-employee
director’s election to the Board.

All of the foregoing options will be granted at fair market value on the date of
grant and, except as otherwise provided under the 2000 Plan, all vesting
thereunder immediately ceases upon cessation of service as a director for any
reason. In addition, the form of option agreement gives directors up to one year
following cessation of service as a director to exercise all options that are
vested as of the date of such cessation.

The foregoing compensation is in addition to reimbursement of all out-of-pocket
expenses incurred by directors in attending meetings of the Board.


--------------------------------------------------------------------------------